Citation Nr: 1619870	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  12-17 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 












INTRODUCTION

The Veteran had active military service from January 1980 to December 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In October 2014, the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

Tinnitus is not etiologically related to noise exposure sustained in active service and was not present within one year of separation from active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Veteran was provided adequate notice in response to his claim.  He was mailed a letter in June 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

In addition, the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015). Service connection may be granted for any disease first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

Where a veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).  
Analysis

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  Review of his DD Form 214 shows that his military occupational specialty (MOS) while in active service was that of a cannon crewman.  As the Veteran's MOS is one in which routine exposure to hazardous noise would be expected, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

STRs are silent for complaints, or a diagnosis, of tinnitus while the Veteran was in active service.  At his December 1983 separation examination, he denied ear trouble and reported that he was in good health.  There is no indication from the separation examination report that the Veteran's ears and/or ear drums were found to be other than clinically normal upon examination at separation.  
Review of the post-service medical evidence of record shows that the Veteran seeks treatment for a variety of disabilities at the VA Medical Center.  The VA Medical Center treatment notes of record show that the Veteran specifically denied experiencing tinnitus at the time of an August 2002 inpatient admission history and physical.  He also denied experiencing tinnitus at February 2003, November 2003, June 2004, and September 2004 visits to his primary care provider.  In addition, he denied tinnitus at the time of an April 2008 visit to the VA Medical Center emergency department.  It was not until a May 2011 audiology consultation that the Veteran reported long-term tinnitus for many years.  

At a July 2011 VA audiology evaluation, the Veteran reported noise exposure during service in the form of artillery noise.  He reported post-service occupational noise exposure in the form of construction noise, to include jackhammers, nailing, and heavy equipment.  He also reported post-service recreational noise in the form of motorcycle noise.  The Veteran reported that he first noticed tinnitus in the early 1990's.  The examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of acoustic trauma sustained in active service.  In this regard, the examiner noted that there was no evidence that the Veteran experienced tinnitus at a time near his separation from active service, and the Veteran himself reported that he did not experience tinnitus until the 1990's.  

At a January 2015 VA audiology evaluation, the Veteran reported that he first experienced tinnitus many years ago, but that he was unsure of the specific date and circumstances of onset.  The examiner diagnosed tinnitus and opined that it was less likely as not that the tinnitus was caused by or a result of military noise exposure.  In this regard, the examiner noted that there was no evidence to support a conclusion that tinnitus was as likely as not related to in-service noise exposure as the Veteran was not able to report a clear date of onset.  Further, the examiner noted that tinnitus could be associated with damage to the hearing mechanism, but that there was no evidence of record indicating the Veteran sustained damage to his hearing mechanism while in active service.  The examiner also acknowledged that, while the Veteran had an MOS which exposed him to hazardous noise, he also had post-service occupational and recreational noise exposure in addition to multiple post-service medical conditions and medication use consistent with causing tinnitus.  
The Board finds that the July 2011 and January 2015 VA audiology evaluation and opinion reports are adequate, especially when read in conjunction with one another, because the examiners thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The medical opinions are the most probative evidence of record.

The Board acknowledges that the Veteran is generally competent to report when he first experienced symptoms of tinnitus.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered, and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a veteran's testimony simply because he/she is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Here, the Board finds that the Veteran's statements that he has experienced tinnitus since at least the 1990's are not credible.  Specifically, his statements are inconsistent with the other evidence of record.  There is no objective evidence of complaints of tinnitus while the Veteran was in active service or within one year of his separation from active service.  In fact, the Veteran's reports of the onset of his symptoms of tinnitus are very vague, and he has not actually provided affirmative statements that he experienced tinnitus during service or within one year of his separation from such service.  Additionally, the Veteran specifically denied experiencing tinnitus while seeking treatment at the VA Medical Center in August 2002, February 2003, November 2003, June 2004, September 2004, and April 2008.  Further, the VA examiners have competently opined that the Veteran's tinnitus is not related to his active service, and those opinions are the most probative evidence of record.  Because the Veteran's statements are not supported by the record, the Board finds that his assertion that his tinnitus started in service or within one year of separation is not credible. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for tinnitus is not warranted.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


